DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2022.

Response to Arguments
Drawing Objections
	The examiner notes that the drawing objections that were made in the Office action on 02/17/2022 are withdrawn in view of the newly submitted drawings. However, the drawings are now objected to because the term “bed frame” has no support in the specification. In addition, an objection to new matter for the term “bed frame” has added as a new objection to the specification. If the applicant can demonstrate that there is reasonable or otherwise sufficient 
102 Rejections
	Applicant’s amendments filed on 03/09/2022 overcome the 102 rejection of claim 1. Therefore, the examiner has withdrawn the rejection.
103 Rejections
	The examiner has issued new rejections in view of the newly submitted amendments on 03/09/2022. Discussion of this rejection is presented below.

Specification
	The amendment filed on 03/09/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The “bed frame” amendment is not previously supported in the drawings or specification. If the applicant can show there is support for the addition of a “bed frame” the examiner will concede the objection, otherwise the applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “highly” in claim 1 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner recommends removing the term “highly” to obviate the rejection.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20050172398 issued to Smith in view of U.S. Patent No. 7467426 issued to Jarmon further in view of U.S. Publication No. 20140039351 issued to Mix.

Regarding claim 1,
	Smith discloses a smart bed or mattress (Smith: FIG. 8) for reducing pressure ulcers (Smith: [0002]) comprising: a bed or mattress which is configured to support a resting person; (Smith: FIG. 8) … a lower level which is air space or a highly-compressible foam; (Smith: FIG. 8 there appears to be air-space below the straps) at least one electromagnetic motor; (Smith: [0055] “Note that the motors for belts 245-280 are designed to lie above the tensioners for straps 205-240.” See also [0054] “Turning again to FIG. 3, in a preferred embodiment a plurality of tensioners (e.g., electrical motors or pneumatic cylinders, etc.) will be provided for the tightening and loosening of the straps 205-280.”) wherein the middle layer further comprises a first set of flexible straps which span the bed or mattress in a head-to-foot direction; (Smith: FIG. 8 (865) spans in a head-to-foot direction, the examiner notes that while the invention highlights that the straps are “inelastic” [0096] has listed materials used for the straps which include “silk” nylon webbing” “cotton” etc. which exhibit some form of flexibility) wherein a first subset of straps comprises one or more straps selected from the first set; (Smith: FIG. 8 (865) has multiple straps that span in the head-to-foot direction) wherein straps in the first subset have a taut configuration with a first length spanning the bed or mattress and a slack configuration with a second length spanning the bed or mattress; (Smith: [0069] “Then, for example with respect to pressure point 830, it is likely that straps 860 and 865 bear most of the weight. Thus, preferably those straps would be loosened and others in the vicinity would be tightened. For example, straps 850, 885, 870, and 875 would be likely candidates for tightening. Of course, strap 880--which is proximate to the straps that are targeted for tightening--also passes in the vicinity of support point 825 and normally it would be loosened to help relieve pressure on the support point.” Wherein the examiner notes that the straps have a slack and a taut configuration via a motor or tightening mechanism.) wherein the second length is greater than the first length; (Smith: [0069] this would be inherent since as the straps are tightened the length of the straps is decreased as more of the strap is wound into the motor and the second length is more because more strap is available outside the motor thus increasing the length of the strap.)  wherein straps in the first subset are moved from the taut configurations to the slack configurations, or vice versa, (Smith: [0069]) by one or more motors selected from the at least one motor; (Smith: [0069] states that “the instant invention would be suitable for use on a chair, or on a bed or other support surface”  which means that the motor used for a chair support would be applied to a bed support despite the motor being absent from the disclosure in the embodiment and drawings) wherein different first subsets are selected at different times to create low-pressure areas with different sizes and/or locations on the bed or mattress; (Smith: [0069] “Assume that a patient is resting on bed 800 and that there the attached strap sensors have detected six pressure points 805, 810, 815, 820, 825, and 830 which might correspond to a patient's shoulders, hips, and heels, respectively. Then, for example with respect to pressure point 830, it is likely that straps 860 and 865 bear most of the weight. Thus, preferably those straps would be loosened and others in the vicinity would be tightened.” Wherein the straps make low-pressure areas at different locations on the bed where and wherein the selection of straps in the first subset is based at least partly on predetermined timing, a position of the person's body, analysis of camera images, data from infrared sensors, data from stretch sensors, and/or data from pressure sensors; (Smith: [0069] talks about the straps having sensors see FIG. 8 (805, 810, 815 820, 825, 830) and wherein the middle layer further comprises a second set of flexible straps which span the bed or mattress in a direction perpendicular to the head-to-foot direction; (Smith: FIG. 8 (860) has multiple straps that span in the right-to-left direction) wherein a second subset of straps comprises one or more straps selected from the second set; wherein straps in the second subset have a taut configuration with a third length spanning the bed or mattress and a slack configuration with a fourth length spanning the bed or mattress; (Smith: [0069] talks about slack and taut configurations for all of its straps.) wherein the fourth length is greater than the third length; (Smith: [0069] this would be inherent since as the straps are tightened the length of the straps is decreased as more of the strap is wound into the motor and the fourth length is more because more of the strap is available outside the motor thus increasing the length of available strap for use) wherein straps in the second subset are moved from the taut configurations to the slack configurations, or vice versa, by one or more motors selected from the at least one motor; (Smith: [0069]) wherein different second subsets are selected at different times to create low-pressure areas with different sizes and/or locations on the bed or mattress; wherein the selection of straps in the second subset is based at least partly on predetermined timing, a position of the person's body, data from infrared sensors, data from stretch sensors, and/or data from pressure sensors; (Smith: [0069] “Assume that a patient is resting on bed 800 and that there the attached strap sensors have detected six pressure points 805, 810, 815, 820, 825, and 830 which might wherein a low-pressure area is an area on the bed or mattress where pressure exerted by the bed or mattress on the person's body is reduced relative to other areas of the bed or mattress; and wherein a low-pressure area is formed where the first and second subsets overlap when straps in the first and second subsets are in their slack configurations. (Smith: [0069] the examiner notes that loosening a strap would inherently create low-pressure areas. FIG 8 of Smith shows the overlapping of straps 860 and 865, refer to the location of the sensors (805, 810, 815, 820, 825) which are placed on the overlap between the two straps.)

	Smith does not appear to disclose wherein the bed or mattress further comprises an upper layer which is continuous, breathable, and flexible;… wherein the upper layer further comprises an array of pressure sensors and is configured to protect the person from abrasion when the straps move and/or to protect the person from being pinched by gaps between straps;
	However, Jarmon discloses the use of a bed-sheet (Jarmon: col. 7 lines 22-23 “A bed sheet may be placed on the body support of FIG. 1 over the bands 20 and 22.” Which may be interpreted as an upper layer which is continuous (in the sense that it covers the entire surface of the bed) and flexible (in the sense that it is used for beds)) 

	Neither reference appears to disclose that the sheet is breathable. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. In this instant case, making the bed-sheet to be breathable would be an obvious choice in order to allow for air circulation on a person’s back in order to avoid bacteria build up as well as bed sores in which one of ordinary skill in the art would have recognized as a predictable result.
	Mix discloses a bed-sheet that houses an array of pressure sensors. (Mix: [0107] “A sheet, or other material, may be placed over the mat and when a patient sits, lies, or otherwise rests on top of all or a portion of the mat, the pressure exerted by the patient onto the mat will be detected by the sensor array 22 incorporated therein.” See also the abstract “The sensing system may include a flexible sheet that houses a sensor array that detects interface pressures between the patient and the support surface on the patient support.”)
	It would have been obvious for one having ordinary skill in the art to modify the device of Smith to have the pressure sensors located on the bed-sheet rather than the straps as taught by Mix in order to get a more accurate reading of the forces/pressure that are being applied to certain areas of a patient in which one of ordinary skill in the art would have recognized as a predictable result.
	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.C.O./Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673